Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 21-25 are pending and are under consideration in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 10/15/2020 (2)  complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This application is a U.S. Continuation of Application No. 14/524,586, filed October 27, 2014, which is a Continuation of Application No. 13/059,176, filed April 29, 2011 now abandoned, which is a U.S. National Phase Application under 35 U.S.C. §371 of International Patent Application No. PCT/US2009/053858, filed August 14, 2009 and claims the benefit of priority under 35 U.S.C. Section 119(e) of U.S. Application No. 61/189,511, filed August 20 2008.

Terminal disclaimer
The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,842,769)  have  been reviewed and is accepted.  The terminal disclaimer has been recorded.



Rule 37 CFR 1.132 Declaration
Applicant’s submission of the declarations of Yoshihiro Arai originally dated 10/27/2014, filed for the parent patent , which was filed on 02/11/2022 is  acknowledged. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Mitsu Haraguchi on 02/09/2022. Please review the attached interview summary for details.
Claims are amended as follows for allowance

Examiner’s amendment for allowance
Please replace the instant claims with the following in its entirety


    PNG
    media_image1.png
    201
    353
    media_image1.png
    Greyscale

 to thereby treat the subject, wherein a dose of the compound or a pharmaceutically acceptable salt thereof is 300 mg/m2, and the compound or a pharmaceutically acceptable salt thereof is administered daily for 5 consecutive days every 3 – 4 weeks.

22. (Previously presented) The method of claim 21, wherein the lymphoma comprises relapsed or refractory lymphoma.

23 - 25.  (Canceled)

REASONS FOR ALLOWANCE
In view of the examiner’s amendment recited above and the following examiners statement of reasons for allowance, claims 21-22 are found to be allowable.
The following is an examiner’s statement of reasons for allowance:  The instantly claimed   method of treating a lymphoma selected from diffuse large B-cell lymphoma, marginal zone lymphoma, and Hodgkin’s nodular sclerosis in a subject, the method 

    PNG
    media_image1.png
    201
    353
    media_image1.png
    Greyscale

 to thereby treat the subject, wherein a dose of the compound is 200 to 420 mg/m2, wherein a dose of the compound or a pharmaceutically acceptable salt thereof is 300 mg/m2, and the compound or a pharmaceutically acceptable salt thereof is administered daily for 5 consecutive days every 3 – 4 weeks, as recited in the instant claim limitations, is not seen to be taught or fairly suggested in the prior art, as discussed below. Following a diligent search, it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed method.
It is further noted that applicants have filed terminal disclaimers disclaiming the statutory part of a patent granted on the instant application over the   allowed claims of, US patent 10,842,769)  (Application, 14524,586: parent application to the instant application), the claims of which have the exact same limitations as the instant claims except that the lymphoma type is different. 
 

Conclusion
Claims 21-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629